DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6, 8-17 in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that claims 7 and 18 should be rejoined since generic claims 1 and 13 are allowable.  This is not found persuasive because claims 1 and 13 are not allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 2-3, and the expression “at least one support roller arrangement and one work wheel arrangement”, the term “at least” means more than one.  However, the disclosure does not teach how two or more support roller arrangements and work wheel arrangements being integrated together for stripping cables.
Regarding claim 3, it is unclear how the length and the position of the linear guide is adjustable.  It is likely that the linear guide 7 is made form hard materials.  Therefore, it is unclear how it is made to extend longer or retract shorter.
Regarding claim 8, lines 2-3, and the expression “at least one rolling wheel and at least one cutting wheel”, the term “at least” means more than one.  However, the disclosure does not teach how two or more cutting wheels and rolling wheels being integrated together for stripping cables.
Regarding claims 11, 12, 22, and 23, it is unclear how the cutting blade is designed to receive an electrical voltage for heating it up. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, and 19-24 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 recites the limitation "the unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 6, the term “can be” is confused since it is unclear if the work wheel arrangement and the support roller arrangement actually rotates.
Claim 1, line 7, the term “thereon” is indefinite since it is unclear what part of the device the term “thereon” refers to.
	Regarding claim 2, the term “the axis of rotation” in line 6 lacks of antecedent basis.
Regarding claim 3, the term “the length and/or position” is indefinite since the scope of the term in unclear.
Regarding claim 9, the term “the axis of rotation” lacks of antecedent basis. The term “radially outer edge” of the rolling wheel and the cutting wheel lack of antecedent basis.
Regarding claim 13:
Claim 13 recites the limitation "the end of the cable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the application of a pressure force" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 6, the term “thereon” is indefinite since it is unclear what part of the device the term “thereon” refers to.
	Regarding claims 12 and 23, it is unclear which part of the work wheel arrangement that an electrical voltage is applied to.
	Regarding claims 12 and 23, the term “can be” is confused since it is unclear of an electrical voltage is applied or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oskar et al. (DE1073050), hereinafter Oskar.
Regarding claim 1,  DE 1073050 teaches a device for stripping a cable, wherein the device has at least one support roller arrangement (right roller 14) and one work wheel arrangement (9, 10), wherein the end of the cable to be stripped can be clamped with the application of a pressure force between the work wheel arrangement and the support roller arrangement, wherein the unit made up of the work wheel arrangement and the support roller arrangement can be driven to rotate around the cable and to roll off thereon.
	See Figs. 1-2.
Regarding claim 13, Oskar teach a method for stripping a cable comprising clamping the end of the cable to be stripped with the application of a pressure force between a work wheel arrangement (9, 10) and a support roller arrangement 14, driving  the unit made up of the work wheel arrangement and the support roller arrangement to rotate around the cable (4) and to roll off thereon.
	See Figs. 1-2.
	Regarding claims 2 and 14, Oskar teaches “the support roller arrangement 14 is arranged on a rotation base 6, wherein the work wheel arrangement is arranged at a work wheel guide 9, and wherein the rotation base 6 and the work wheel guide 9 are connected to one another via at least one linear guide (7, 8) and are displaceable relative to one another along a guide direction running transversely to the axis of rotation.”  See Fig. 2.
	Regarding claim 3, the linear guide 9 is adjustable along the slot 8.  See Fig. 2.
	Regarding claims 4 and 15, the work wheel guide 9 is arrange offset with respect to an axis of rotation of the turntable 6.  Therefore, it has an eccentric weight in relation to the axis of rotation.  See Fig. 2.
	Regarding claims 5 and 16, a rolling wheel 10 is best seen in Fig. 2.
	Regarding claims 6 and 17, two rolling wheels 14 are best seen in Fig. 2.
	Regarding claims 8 and 19, a cutting wheel 10 and a rolling wheel (left roller 14) are best seen in Fig. 1.
	Regarding claims 9 and 20, the outer edge of the rolling wheel 14 closer to the axis of rotation than the outer edge of the cutting wheel 10 is best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 21, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Oskar et al. (DE1073050), hereinafter Oskar.
Regarding claims 10 and 21, Oskar teaches the invention substantially as claimed except for the roller wheel having larger radius than the cutting wheel.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the device in Oskar the roller wheel having larger radius than the cutting wheel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Oskar teaches the invention substantially as claimed except for the rotation base rotating between 3000-5000 rpm.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the rotation base rotating between 3000-5000 rpm , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oskar et al. (DE1073050), hereinafter Oskar, in view of Weitala et al. (3,636,799), hereinafter Weitala.
Oskar teaches the invention substantially as claimed except for an electrical voltage applied to the cutting wheel for heating it up.
Weitala teaches a cable stripping device including a cutting blades (41, 58) having an electrical voltage applied to the cutting blades for heating them up for softening an insulation of the cable during cutting for preventing nicking wire strands of the cable.  See Figs. 5-6.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to applying an electrical voltage to the cutting blade in Oskar for heating it up for softening an insulation of the cable during cutting for preventing nicking wire strands of the cable as taught by Weitala.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable stripping devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724